to their duties as court-appointed defense counsel."   Morgano v. Smith,
                110 Nev. 1025, 1028, 879 P.2d 735, 736-37 (1994). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                     , J.
                                                           Doug.kas




                                                           Saitta


                cc:   Second Judicial District Court Dept. 10
                      Stephen Eugene Sabo
                      Michael V. Roth
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A